EXHIBIT 10.1

 

 

 

FIRST AMENDMENT
Dated as of December 7, 2016
to
AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 16, 2015

 

among

 

HELEN OF TROY L.P., a Texas limited partnership

as the Borrower,

 

HELEN OF TROY LIMITED, a Bermuda company,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,

 

BRANCH BANKING AND TRUST COMPANY,

BANK OF MONTREAL,

SUNTRUST BANK,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners

 

 

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”), dated as of December 7, 2016, is entered into among HELEN OF
TROY L.P., a limited partnership duly organized under the laws of the State of
Texas (the “Borrower”), HELEN OF TROY LIMITED, a Bermuda company (“Limited”),
the lenders party hereto (the “Lenders”), and BANK OF AMERICA, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender (the “Administrative
Agent”).

 

BACKGROUND

 

A.            The Borrower, Limited, the Lenders, and Bank of America, as the
Administrative Agent, Swing Line Lender and L/C Issuer, are parties to that
certain Amended and Restated Credit Agreement, dated as of January 16, 2015 (the
“Credit Agreement”).  The terms defined in the Credit Agreement and not
otherwise defined herein shall be used herein as defined in the Credit
Agreement.

 

B.            The Borrower and Limited have requested that the Lenders amend the
Credit Agreement to (i) increase the Aggregate Commitments to $1,000,000,000,
(ii) extend the Maturity Date, (iii) add Wells Fargo Bank, National Association,
U.S. Bank National Association and BMO Harris Bank N.A. as Lenders under the
Credit Agreement (collectively, the “New Lenders”), (iv) remove MUFG Union Bank,
N.A., Compass Bank and Royal Bank of Canada as Lenders under the Credit
Agreement (collectively, the “Exiting Lenders”) and (v) make certain other
amendments thereto, as more fully set forth herein.

 

C.            The Borrower, Limited, the Lenders and the Administrative Agent
hereby agree to amend the Credit Agreement, subject to the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, Limited, the
Lenders, and the Administrative Agent covenant and agree as follows:

 

1.             AMENDMENTS.

 

(a)           Section 1.01 of the Credit Agreement is hereby amended by adding
the following defined terms thereto in proper alphabetical order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement, dated as of December 7, 2016, among the Borrower, Limited, the
Lenders and the Administrative Agent.

 

“First Amendment Effective Date” means the date that all conditions of
effectiveness set forth in Section 3 of the First Amendment have been satisfied.

 

“Qualified Acquisition” means an Acquisition by Limited or any Subsidiary, which
Acquisition has been designated to the Lenders in a Qualified Acquisition Notice
as a “Qualified Acquisition”, provided that (a) the aggregate Acquisition
Consideration is greater than $150,000,000 and (b) at the time of such
Acquisition, the unpaid principal balance of the 2011 Senior Notes shall have
been paid in full.

 

“Qualified Acquisition Notice” means a written notice from Limited to the
Administrative Agent (a) delivered not later than 5 days prior to the date of
closing of the proposed Qualified Acquisition and (b) which describes the
Qualified Acquisition which is the basis for such request (including, without
limitation, a pro forma calculation of the Leverage Ratio immediately prior to
and after giving effect to such Qualified Acquisition, which calculation shall
indicate that the Leverage Ratio immediately prior to such Qualified Acquisition
is not greater than 3.50 to 1.00), and otherwise in form reasonably satisfactory
to the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

2

--------------------------------------------------------------------------------


 

(b)           The definition of “Aggregate Commitments” set forth in
Section 1.01 of the Credit Agreement is hereby amended by adding the following
sentence thereto to read as follows:

 

As of the First Amendment Effective Date, the amount of the Aggregate
Commitments is $1,000,000,000.

 

(c)           The definition of “Arranger” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

 

“Arranger” means, collectively, Merrill, Lynch, Pierce, Fenner & Smith
Incorporated and JPMorgan Chase Bank, N.A., each in their capacity as a joint
lead arranger and a joint bookrunner.

 

(d)           The definition of “Base Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate” and (c) the Eurodollar Rate plus 1%; and
if the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the Base Rate due to a change in the Federal Funds Rate,
the prime rate or the rate for such Eurodollar Rate Loans shall be effective
from and including the effective date of such change in the Federal Funds Rate,
the prime rate or such Eurodollar Rate.

 

(e)           The definition of “Defaulting Lender: set forth in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,

 

3

--------------------------------------------------------------------------------


 

together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above, and of the effective date of such status, shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

 

(f)            The definition of “Guarantors” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

 

“Guarantors” means, collectively, Limited, HOT-Barbados, HOT-Nevada, HOT
Nevada, Inc., a Nevada corporation, Helen of Troy Texas Corporation, a Texas
corporation, Idelle Labs, Ltd., a Texas limited partnership, OXO
International, Ltd., a Texas limited partnership, Helen of Troy Macao Commercial
Offshore Limited, a Macau company, Kaz, Inc., a New York corporation, Kaz
USA, Inc., a Massachusetts corporation, Kaz Canada, Inc., a Massachusetts
corporation, Healthy Directions, LLC, a Delaware limited liability company,
Doctors’ Preferred, LLC, a Delaware limited liability company, Healthy
Directions Publishing, LLC, a Delaware limited liability company, Pur Water
Purification Products, Inc., an Ohio corporation, Steel Technology, LLC, an
Oregon limited liability company, HD Holding Inc., a Nevada corporation, and
each other Subsidiary that executes a Guaranty pursuant to Section 7.02(i)(v).

 

(g)           The definition of “Maturity Date” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

 

“Maturity Date” means December 7, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

4

--------------------------------------------------------------------------------


 

(h)           Section 2.01 of the Credit Agreement is hereby amended by amending
the first sentence thereto to read as follows:

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans in Dollars (each such loan, a “Revolving Loan”) to the
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Revolving Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment.

 

(i)            The dollar amount “$150,000,000” set forth in Section 2.14(a) of
the Credit Agreement is hereby deleted and “$200,000,000” is hereby inserted in
lieu thereof.

 

(j)            Section 2.16(a)(iv) of the Credit Agreement is hereby amended to
read as follows:

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. 
Subject to Section 10.22, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(k)           Section 5.20(a) of the Credit Agreement is hereby amended to read
as follows:

 

(a)           The Borrower, each other Loan Party and each Subsidiary of any
Loan Party, and to the knowledge of the Borrower and each other Loan Party, each
director, officer, employee, agent, affiliate or representative thereof, is:
(i) not the subject of any Sanctions, nor located, organized or resident in a
country or territory that is the subject of Sanctions, nor, to the knowledge of
the Borrower or any other Loan Party, controlled by a Person or Persons that are
the subject of Sanctions; (ii) in compliance in all material respects with all
relevant Sanctions; (iii) not in receipt of any written notice from the
Secretary of State of the Attorney General of the United States or any other
department, agency or office of the United States claiming a violation or
possible violation of OFAC or the Act; (iv) not listed as a Specially Designated
Terrorist (as defined in the Act) or on any other list of terrorists or
terrorist organizations maintained pursuant to the Act; (v) not a Person who has
been determined by competent governmental authority to be subject to any of the
prohibitions contained in the Act; and (vi) not controlled by or, to the
Borrower’s knowledge, now acting on behalf of any Person named in Annex to
Executive Order Nos. 12947, 13099 and 13224 and all modifications thereto or
thereof (the “Annex”) or any other list promulgated under the Act or any other
Person who has been determined to be subject to the prohibitions contained in
the Act.

 

5

--------------------------------------------------------------------------------


 

(l)            Section 5.21 of the Credit Agreement is hereby amended by adding
the following sentence at the end thereof to read as follows:

 

No part of the proceeds of any Loans will be used, directly or indirectly, in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any applicable Anti-Corruption Laws.

 

(m)          Article V of the Credit Agreement is hereby further amended by
adding the following new Section 5.23 thereto to read as follows:

 

Section 5.23         EEA Financial Institution.  No Loan Party is an EEA
Financial Institution.

 

(n)           Section 7.02(i) of the Credit Agreement is hereby amended to read
as follows:

 

(i)            Investments as a result of Acquisitions, if each of the following
conditions has been satisfied:  (i) immediately before and after giving effect
to such Acquisition, no Default shall have occurred and be continuing,
(ii)(A) if such Acquisition is a Qualified Acquisition, immediately before and
after giving effect to such Acquisition, the Borrower is in compliance with
Section 7.11(b) or (B) if such Acquisition is not a Qualified Acquisition,
immediately before and after giving effect to such Acquisition,  the Leverage
Ratio on a pro forma basis is not greater than (y) 3.00 to 1.00 if any of the
2011 Senior Notes are outstanding and (z) 3.25 to 1.00 if the 2011 Senior Notes
are not outstanding or the maximum leverage ratio permitted under the
2011 Senior Note Agreement is increased to 3.50 to 1.00, (iii) immediately
before and after giving effect to such Acquisition, Liquidity will be at least
$25,000,000, (iv) such Acquisition shall not be opposed by the board of
directors or similar governing body of the Person or assets being acquired and
(v) if the Acquisition results in a Domestic Subsidiary being acquired having a
net worth at the time of such Acquisition of more than $10,000,000, such
Subsidiary shall execute and deliver to the Administrative Agent (x) a Guaranty,
(y) such documents of the types referred to in clauses (iv) and (v) of
Section 4.01(a) and (z) a favorable opinion of counsel to such Person located in
the jurisdiction of organization of such Person, in form, content and scope
reasonably satisfactory to the Administrative Agent;

 

(o)           Section 7.02(k) of the Credit Agreement is hereby amended to read
as follows:

 

(k)           Investments by a Subsidiary (other than a Loan Party) in any other
Subsidiary;

 

(p)           Section 7.11(b) of the Credit Agreement is hereby amended to read
as follows:

 

6

--------------------------------------------------------------------------------


 

(b)           Leverage Ratio.  Permit the Leverage Ratio to be greater than
(i) 3.25 to 1.00 at any time during which any of the 2011 Senior Notes are
outstanding and (ii) 3.50 to 1.00 at any time during which the 2011 Senior Notes
are not outstanding or the maximum leverage ratio permitted under the 2011
Senior Note Agreement is increased to 3.50 to 1.00; provided, however,
notwithstanding the foregoing, and following the delivery of a Qualified
Acquisition Notice, (A) for the fiscal quarter in which such Qualified
Acquisition is consummated, the Leverage Ratio shall not at any time during
thereof exceed 4.25 to 1.00, (B) for the first, second and third fiscal quarters
immediately following the fiscal quarter in which such Qualified Acquisition was
consummated, the Leverage Ratio shall not at any time during thereof exceed 4.00
to 1.00, and (C) for the fourth fiscal quarter immediately following the fiscal
quarter in which such Qualified Acquisition was consummated, the Leverage Ratio
shall not at any time during thereof exceed 3.75 to 1.00.

 

(q)           Section 10.01(e) of the Credit Agreement is hereby amended to read
as follows:

 

(e)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby or the order in which
Obligations are paid without the written consent of each Lender;

 

(r)            Article X of the Credit Agreement is hereby further amended by
adding the following new Section 10.22 thereto to read as follows:

 

Section 10.22       Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

7

--------------------------------------------------------------------------------


 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

(s)            Schedule 2.01 of the Credit Agreement is hereby amended to be in
the form of Schedule 2.01 to this First Amendment, and the Commitment and
Applicable Percentage of each Lender are hereby amended or established, as the
case may be, as set forth herein.

 

(t)            The Compliance Certificate, Exhibit E, is hereby amended to be in
the form of Exhibit E to this First Amendment.

 

2.             REPRESENTATIONS AND WARRANTIES.  By its execution and delivery
hereof, each of the Borrower and Limited represents and warrants as follows:

 

(a)           Limited and the Borrower have all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to execute, deliver and perform their respective obligations under this First
Amendment and each Revolving Loan Note in the amount of each Lender’s Commitment
after giving effect to this First Amendment (the “New Revolving Loan Notes”).

 

(b)           The execution, delivery and performance by Limited and the
Borrower of this First Amendment and the New Revolving Loan Notes has been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of either of such Person’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, or require any payment to be made under (A) any
Contractual Obligation to which either Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which either Person or its property is subject; or (iii) violate any
Law.  Limited and each of its Subsidiaries is in compliance with all Contractual
Obligations referred to in clause (ii)(A) above except to the extent that
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

(c)           No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against Limited and the Borrower of this First
Amendment or the New Revolving Loan Notes, as the case may be.

 

(d)           This First Amendment has been duly executed and delivered by
Limited and the Borrower.  The New Revolving Loan Notes have been duly executed
and delivered by the Borrower.  This First Amendment constitutes a legal, valid
and binding obligation of Limited and the Borrower, enforceable against each of
Limited and the Borrower in accordance with its terms, subject as to enforcement
to any Debtor Relief Laws and general equitable principles.  The New Revolving
Loan Notes constitute a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with their terms, subject as to
enforcement to any Debtor Relief Laws and general equitable principles.

 

8

--------------------------------------------------------------------------------


 

3.             CONDITIONS TO EFFECTIVENESS.  This First Amendment shall be
effective upon satisfaction or completion of the following:

 

(a)           the Administrative Agent shall have received counterparts of this
First Amendment executed by the Lenders and acknowledged by the Exiting Lenders
for the purpose of Section 4 hereof only;

 

(b)           the Administrative Agent shall have received counterparts of this
First Amendment executed by the Borrower and Limited and acknowledged by each
Guarantor;

 

(c)           the Administrative Agent shall have received executed New
Revolving Loan Notes for each New Lender and each other Lender whose Commitment
is revised pursuant to this First Amendment;

 

(d)           each of the conditions in Section 4.02(a) and (b) of the Credit
Agreement shall have been satisfied (as if the Borrower were Borrowing as of the
date of this First Amendment); and

 

(e)           the Administrative Agent shall have received a (i) Secretary’s
Certificate of Helen of Troy Nevada Corporation (“HTNC”), containing Exhibit A,
Articles of Incorporation of HTNC, certified by the Nevada Secretary of State,
Exhibit B, Bylaws of HTNC, Exhibit C, Certificate of Limited Partnership
certified by the Texas Secretary of State and Agreement of Limited Partnership
of the Borrower, Exhibit D, Unanimous Written Consent of the Board of Directors
of HTNC approving the execution, delivery and performance of the First Amendment
and the New Revolving Loan Notes, and Exhibit E, Incumbency; (ii) Certificate of
Fact, certified by the Texas Secretary of State for the Borrower;
(iii) Certificate of Existence with Status in Good Standing for HTNC, certified
by the Nevada Secretary of State; and (iv) Secretary’s Certificate of Limited,
containing Exhibit A, Memorandum of Association of Limited, Exhibit B, Bye-Laws
of Limited, Exhibit C, Incumbency, and Exhibit D, Unanimous Consent of the Board
of Directors of Limited;

 

(f)            the Administrative Agent shall have received opinions of legal
counsel to the Borrower and Limited covering the matters set forth in
Sections 2(a), (b), (c) and (d) of this First Amendment;

 

(g)           the Administrative Agent shall have received for its benefit and
the benefit of each Lender (other than the Exiting Lenders) and the Arranger the
fees in immediately available funds as agreed upon by the Borrower, Limited, the
Administrative Agent, the Arranger and the Lenders;

 

(h)           the legal fees and expenses of Winstead PC, counsel for the
Administrative Agent, shall have been paid immediately available funds;

 

(i)            the Administrative Agent shall have received counterparts of
Guaranty Supplement No. 2 executed by HD Holding Inc., together with a
Secretary’s Certificate, Certificate of Incorporation, Bylaws, Incumbency,
Resolutions and a legal opinion in form and substance satisfactory to the
Administrative Agent and its counsel;

 

9

--------------------------------------------------------------------------------


 

(j)            the Exiting Lenders shall have received payment in full in
immediately available funds for all amounts due them under the Credit Agreement
and the other Loan Documents; and

 

(k)           the Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent and its counsel, such other
documents, certificates and instruments as the Administrative Agent shall
reasonably require.

 

4.             EXITING LENDERS.  By acknowledging and agreeing as provided on
the signature pages hereof, each of the Exiting Lenders, upon satisfaction of
the conditions of effectiveness set forth in Section 3 of this First Amendment,
shall not (a) be a Lender under the Credit Agreement and (b) have any rights or
obligations with respect to being a Lender, except for those that expressly
survive termination of the Credit Agreement or termination of any Commitment
thereunder.

 

5.             REFERENCE TO THE CREDIT AGREEMENT.

 

(a)           Upon the effectiveness of this First Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, or words of like import
shall mean and be a reference to the Credit Agreement, as affected and amended
hereby.

 

(b)           The Credit Agreement, as amended by the amendments referred to
above, shall remain in full force and effect and is hereby ratified and
confirmed.

 

6.             COSTS, EXPENSES AND TAXES.  The Borrower agrees to pay on demand
all reasonable costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this First Amendment
and the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).

 

7.             GUARANTOR’S ACKNOWLEDGMENT.  By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower and Limited of this First Amendment, (b) acknowledges and agrees
that its obligations in respect of its Guaranty (i) are not released,
diminished, waived, modified, impaired or affected in any manner by this First
Amendment or any of the provisions contemplated herein and (ii) also cover the
Aggregate Commitments and the Revolving Loans as increased by this First
Amendment, (c) ratifies and confirms its obligations under its Guaranty, and
(d) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, its Guaranty.

 

8.             NEW LENDER REPRESENTATIONS AND AGREEMENTS.  (a) Each New Lender
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under the terms
of the Credit Agreement, (iii) from and after the First Amendment Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Revolving Loans and either it, or the Person exercising
discretion in making its decision to acquire such Revolving Loans, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit

 

10

--------------------------------------------------------------------------------


 

Agreement and other Loan Documents requested by it, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 of the Credit Agreement, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Agreement and to
purchase such Loans, and (vi) it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this First Amendment and join the Credit Agreement and
the other Loan Documents as a Lender and to purchase and make, as the case may
be, its Applicable Percentage (after giving effect to this First Amendment) of
the Revolving Loans; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.  Pursuant to Section 10.06(b)(iii) of the Credit
Agreement, the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender hereby consent to the assignment to each New Lender provided for
herein.

 

9.                                      PURCHASE/SALE BY LENDERS. 
Simultaneously with the satisfaction of the conditions to effectiveness set
forth in Section 3 of this First Amendment, each Lender (other than the Exiting
Lenders) shall purchase or sell (as the case may be), without recourse, an
amount of the Revolving Loans outstanding such that, after giving effect to this
First Amendment, the amount of each Lender’s Commitment utilized and the amount
of Revolving Loans owed to each Lender will be equal to its Applicable
Percentage thereof after giving effect to the First Amendment.  The Borrower
shall pay each Lender compensation for any losses pursuant to Section 3.05 of
the Credit Agreement as a result of any purchases or sales.  Each Lender hereby
waives the requirement in Section 2.13 of the Credit Agreement that all payments
on the Obligations be made pro rata solely for purposes of payment of all
Obligations due and owing to the Exiting Lenders.

 

10.                               EXECUTION IN COUNTERPARTS.  This First
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument.  For purposes of this First
Amendment, a counterpart hereof (or signature page thereto) signed and
transmitted by any Person party hereto to the Administrative Agent (or its
counsel) by facsimile machine or other electronic imaging means (e.g. “pdf” or
“tif”) is to be treated as an original.  The signature of such Person thereon,
for purposes hereof, is to be considered as an original signature, and the
counterpart (or signature page thereto) so transmitted is to be considered to
have the same binding effect as an original signature on an original document.

 

11.                               GOVERNING LAW; BINDING EFFECT.  This First
Amendment shall be governed by and construed in accordance with the laws of the
State of Texas applicable to agreements made and to be performed entirely within
such state, provided that each party shall retain all rights arising under
federal law, and shall be binding upon the parties hereto and their respective
successors and assigns.

 

11

--------------------------------------------------------------------------------


 

12.                               HEADINGS.  Section headings in this First
Amendment are included herein for convenience of reference only and shall not
constitute a part of this First Amendment for any other purpose.

 

13.                               ENTIRE AGREEMENT.  THE CREDIT AGREEMENT, AS
AMENDED BY THIS FIRST AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amendment is executed as of the date first set
forth above.

 

 

HELEN OF TROY L.P., a Texas limited partnership

 

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION, a Nevada corporation, General Partner

 

 

 

 

 

 

 

By:

/s/ Brian Grass

 

 

Brian Grass

 

 

Chief Financial Officer

 

 

 

 

 

 

 

HELEN OF TROY LIMITED, a Bermuda corporation

 

 

 

 

 

 

By:

/s/ Brian Grass

 

 

Brian Grass

 

 

Chief Financial Officer

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/Priscilla Baker

 

Name:

Priscilla Baker

 

Title:

AVP

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer and Swingline Lender

 

 

 

 

 

 

 

By:

/s/ Adam Rose

 

Name:

Adam Rose

 

Title:

SVP

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

/s/ Maria Riaz

 

Name:

Maria Riaz

 

Title:

Vice President

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

By:

/s/ Erron Powers

 

Name:

Erron Powers

 

Title:

Senior Vice President

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.

 

 

 

 

 

 

By:

/s/ Koby West

 

Name:

Koby West

 

Title:

Vice President

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

 

By:

/s/ Justin Lien

 

Name:

Justin Lien

 

Title:

Director

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

 

By:

/s/ Gerald R. Finney Jr.

 

Name:

Gerald R. Finney Jr.

 

Title:

Vice President

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, an Ohio Banking Corporation

 

 

 

 

 

 

By:

/s/ James Holucker

 

Name:

James Holucker

 

Title:

Relationship Manager

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

By:

/s/ Paul V. Pholan

 

Name:

Paul V. Pholan

 

Title:

Director

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Joseph Gricco

 

Name:

Joseph Gricco

 

Title:

Vice President

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Kara P. Van Duzee

 

Name:

Kara P. Van Duzee

 

Title:

Vice President

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.

 

 

 

 

 

 

By:

/s/ Mark W. Plakos

 

Name:

Mark W. Plakos

 

Title:

Managing Director

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED BY EXITING LENDERS FOR PURPOSES OF SECTION 4 HEREOF
ONLY:

 

 

 

MUFG UNION BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Susan Swerdloff

 

Name:

Susan Swerdloff

 

Title:

Managing Director

 

 

 

 

COMPASS BANK

 

 

 

 

 

 

 

By:

/s/ Timothy R. Coffey

 

Name:

Timothy R. Coffey

 

Title:

Senior Vice President

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Nikhil Madhok

 

Name:

Nikhil Madhok

 

Title:

Authorized Signatory

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED PURSUANT TO SECTION 7 ABOVE:

 

GUARANTORS:

 

HELEN OF TROY L.P.,

a Texas limited partnership

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 a Nevada corporation, General Partner

 

 

HELEN OF TROY LIMITED,

a Bermuda company

 

HELEN OF TROY LIMITED,

a Barbados corporation

 

HOT NEVADA, INC.,

a Nevada corporation

 

HELEN OF TROY NEVADA CORPORATION,

a Nevada corporation

 

HELEN OF TROY TEXAS CORPORATION,

a Texas corporation

 

IDELLE LABS LTD.,

a Texas limited partnership

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 a Nevada corporation, General Partner

 

 

OXO INTERNATIONAL LTD.,

a Texas limited partnership

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 a Nevada corporation, General Partner

 

PUR WATER PURIFICATION PRODUCTS, INC.,

a Nevada corporation

 

KAZ, INC.,

a New York corporation

 

KAZ USA, INC.,

a Massachusetts corporation

 

KAZ CANADA, INC.,

a Massachusetts corporation

 

HEALTHY DIRECTIONS, LLC,

a Delaware limited liability company

 

DOCTORS’ PREFERRED, LLC,

a Delaware limited liability company

 

STEEL TECHNOLOGY, LLC,

an Oregon limited liability company

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

HEALTHY DIRECTIONS PUBLISHING, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Brian L. Grass

 

 

 Brian L. Grass

 

 

 Title for all: Chief Financial Officer

 

 

 

 

 

 

 

HELEN OF TROY MACAO COMMERCIAL OFFSHORE LIMITED,

 

a Macau corporation

 

 

 

 

 

 

By:

/s/ Vincent D. Carson

 

 

 Name:

Vincent D. Carson

 

 

 Title:

Manager

 

 

 

 

 

 

 

 

 

NOTARIAL CERTIFICATE OF

Brian L. Grass

 

 

NOTARY PUBLIC DO HEREBY CERTIFY AND ATTEST that on the day of the date hereof
personally came and appeared before me Brian L. Grass, the duly authorized Chief
Financial Officer of Helen of Troy Limited, a Barbados corporation, one of the
executing parties to the within written document and did in my presence sign and
deliver the same as and for his free and voluntary act and deed.

 

IN FAITH AND TESTIMONY WHEREOF I the said Rosemary Vasquez have hereunto set and
subscribed my name and caused my Seal of Office to be hereunto put and affixed
this 6th day of December, 2016.

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------